DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/911,969 the examiner acknowledges the applicant's submission of the amendment dated 07/14/2022. At this point, claims 1, 14, and 22-23 have been amended. Claim 11 has been cancelled, with claim 7 having been previously cancelled. Claims 1-6, 8-10, and 12-24 are pending.

Allowable Subject Matter
Claims 1-6, 8-10, and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 23, taking claim 23 as exemplary:
Though Chung et al., (“Lip Reading Sentences in the Wild,” November 16, 2016), part of the prior art of record, teaches:
the use of attention values, and merging of transformation vectors in page 3, column 2, paragraph 1 through the fusing of attention vectors with output states.
The use of attention modules on page 2, column 2, paragraph 4, through attention vectors from the encoders of Chung are the calculated attention scores corresponding to input signals.
And task specific modules for classification of merged vectors on page 4, column 1, paragraph 4 and on page 7, column 2, paragraph 2 through character output that is classified based on extracted audio and video inputs of an input video frame.
And though YOSHIDA et al., (US PGPUB 2017/0339488 A1), part of the prior art of record, teaches negative correlation with a plurality of sensors in paragraph [0056] and paragraph [0103] through the determining of a target direction and a noise source based on a Di and Dout examination directions of a teleconference system.
The primary reason for marking of allowable subject matter of independent claims 1 and 23, in the instant application, is the combination with the inclusion in these claims of the limitations of a sensor transformation attention network (STAN) model comprising:
“wherein the merge module is further configured to generate the merged transformation vector by scaling the feature vectors based on the corresponding attention values, and by merging the scaled feature vectors using an adding operation.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of attention values and transforming of vectors, classifying of merged vectors, and negative correlation with a plurality of sensors, it does not teach generating a merged transformation vector by scaling the feature vectors based on the corresponding attention values, and by merging the scaled feature vectors using an adding operation.
Dependent claim(s) 2-6, 8-10, and 12-21 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-6, 8-10, and 12-21 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 22:
Though Chung et al., (“Lip Reading Sentences in the Wild,” November 16, 2016), part of the prior art of record, teaches:
the use of attention values, and merging of transformation vectors in page 3, column 2, paragraph 1 through the fusing of attention vectors with output states.
The use of attention modules on page 2, column 2, paragraph 4, through attention vectors from the encoders of Chung are the calculated attention scores corresponding to input signals.
Task specific modules for classification of merged vectors on page 4, column 1, paragraph 4 and on page 7, column 2, paragraph 2 through character output that is classified based on extracted audio and video inputs of an input video frame.
Teaches the use of random noise by incorporating gaussian noise during training in page 4, column 2, paragraph 6 though page 6, column 1, paragraph 1.
And though YOSHIDA et al., (US PGPUB 2017/0339488 A1), part of the prior art of record, teaches:
Negative correlation with a plurality of sensors in paragraph [0056] and paragraph [0103] through the determining of a target direction and a noise source based on a Di and Dout examination directions of a teleconference system.
The use of noise for determining a source of a signal in paragraphs [0103] and [0120].
The primary reason for marking of allowable subject matter of independent claim 22 in the instant application, is the combination with the inclusion in these claims of the limitations of a sensor transformation attention network (STAN) model comprising:
“wherein the STAN model is trained based on a training set in which noise sampled from normally and uniformly distributed random noise using a noise model is mixed with the input signals, wherein the noise model comprises a random walk noise model, and wherein the plurality of sensors are further configured to each receive a unique, independently drawn noise signal per training sample based on the random walk noise model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach attention values and transforming of vectors, classifying of merged vectors, negative correlation with a plurality of sensors, and the use of use of random noise with a model, it does not teach wherein the noise model comprises a random walk noise model, wherein the plurality of sensors are further configured to each receive a unique, independently drawn noise signal per training sample based on the random walk noise model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124